Citation Nr: 0010549	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  95-04 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance policies.



ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1943 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 decision of a Regional 
Office and Insurance Center (ROIC) of the Department of 
Veterans Affairs (VA), which determined the appellant was not 
the beneficiary of the veteran's National Service Life 
Insurance policy.  The appellant filed a timely notice of 
disagreement and substantive appeal, and commenced this 
appeal.  This is a contested claim.  

In December 1999, the appellant clarified that she no longer 
wanted a Board hearing.  


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1993.  

2.  On an October 1991 designation of beneficiary form, the 
veteran listed E. R. H. as his principal beneficiary; he 
listed M. N. and M. H. as contingent beneficiaries.  

3.  On a September 1993 designation of beneficiary form, the 
veteran listed the appellant, M. N., and the appellee, N. J. 
N., as principal beneficiaries.  

4.  The veteran did not possess testamentary capacity at the 
time he executed the September 1993 change in beneficiary.

5.  The veteran possessed testamentary capacity at the time 
he executed the October 1991 change in beneficiary.  

6.  The evidence shows that the veteran signed the October 
1991 change in beneficiary form.  

7.  E. R. H., the principal beneficiary in the October 1991 
designation of beneficiary form died in January 1992.


CONCLUSION OF LAW

The appellant E. M. N, and the appellee, N. J. N., are not 
entitled to the proceeds of the veteran's National Service 
Life Insurance policies; the contingent beneficiaries in the 
October 1991 designation of beneficiary form, M. N., and M. 
H. are entitled to the proceeds of the veteran's National 
Service Life Insurance policies. 38 U.S.C.A. § 1917 (West 
1991); 38 C.F.R. §§ 3.355, 8.22 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In August 1943, the veteran filed an application for National 
Service Life Insurance.  He named N. J. H. as his primary 
beneficiary.  The veteran's application was approved in 
September 1943.  

In August 1951, the veteran's insurance contract was 
converted from [redacted] to [redacted].  

In a designation of beneficiary form dated August 31, 1977, 
the veteran listed his principal beneficiary as N. J. N.  

In a designation of beneficiary form dated October 10, 1991, 
the veteran listed his principal beneficiary as E. R. H, 
wife.  He listed M. N., friend, and M. H., daughter, as 
contingent beneficiaries, with each to receive a 1/2 share.  S. 
L. C. was the witness who signed the form.

The death certificate of E. R. H. (the veteran's wife) shows 
that she died on January [redacted], 1992.  

In a designation of beneficiary form dated September 16, 1993 
(and recorded by the VA on October 15, 1993), the veteran 
listed his principal beneficiaries as N. J. N. and M. N.  He 
listed L.A.B. as a contingent beneficiary.  The veteran did 
not sign such form.  There is an "X" mark in the box for 
signature of insured.  J. C. and S. R. were the witnesses who 
signed the form.  

The veteran's death certificate shows that he died on October 
[redacted], 1993.  He died from viral encephalitis at the LaSalette 
Convalescent Home.  

The appellant in this case is E. M. N., the veteran's sister.  
In a December 1993 statement she addressed a 1993 change of 
beneficiary form of the veteran's.  She wrote that she was 
contacted by the veteran's first wife in February 1993, who 
asked her to talk to her sister A. B. about getting the first 
wife's name on the veteran's insurance policy.  Regarding the 
reason for making the change, E. M. N. wrote that the veteran 
had great concern about his mother's care, and that he told 
A. B. and her many times that she was to lead and officiate 
to all her needs.  She stated that she did not know if there 
was any other conversation by any party concerning the 
change.  She stated that N. N. (appellee and veteran's first 
wife) had recently called her and insisted that she turn her 
shares over to N. N.  She stated that to the best of her 
knowledge, and after seeing and talking with the veteran, 
that the veteran understood the importance of his actions and 
his intent.  She stated that the veteran wanted a number of 
family members to stay when they were with him.  

In a March 1994 statement, E. M. N. wrote that the 
designation of beneficiary form dated October 1991 was not 
the veteran's signature.  She wrote that there were not any 
signatures close to the October 1991 one for the veteran; 
however she enclosed the original of the veteran's California 
senior citizen identification.  Regarding the 1993 change of 
beneficiary form in question, she wrote that her sister, A. 
B., completed the designation of beneficiary form to mark.  
Regarding the delay in mailing the form, she wrote that her 
sister had a lot of problems to deal with.  She wrote that 
her sister suffered injuries in an automobile accident, and 
also had the responsibility for caring for her mother and 
brother.  Regarding the 1991 designation of beneficiary form, 
she wrote that she suspected forgery.  She submitted 
signatures of E. H., the veteran's wife in 1991.  She noted 
that the dates on the admissions papers placing the veteran 
in a convalescent home and the beneficiary change were the 
same of October 10, 1991. 

In her February 1995 substantive appeal, E. M. N. wrote that 
when the veteran was in Bruceville Terrace, he was recovering 
from pneumonia, and did not have Alzheimer's disease.  She 
wrote that the veteran was only at Bruceville Terrace for a 
period of 3 months, and was moved at the suggestion of the 
social worker because the veteran had a need for 
rehabilitation that was not available to him there.  She 
wrote that the UC Davis Medical Center diagnosis was not 
Alzheimer's disease.  She wrote that the conservator was 
needed to care for the veteran's finances, and that all of 
the veteran's symptoms had improved during his rehabilitation 
period.  She wrote that he recognized people, and was happy 
to see everyone.  She wrote that the veteran was moved to the 
La Sallette convalescent home in Stockton for the express 
purpose of additional rehabilitation, and because Stockton 
was her sister's home, who was the veteran's conservator.  

She wrote that she did not have knowledge of the October 1991 
beneficiary form other than it was not the veteran's 
signature.  She wrote that in September 1993 that the veteran 
was able to make decisions, and that he fully understood what 
he was doing as long as you spoke directly to him and in his 
face.  She wrote that there were two witnesses to the mark.  
She wrote that N. N. should not have been given information 
that was denied the conservator.  She enclosed a copy of N 
N.'s request for the beneficiary change.  She wrote that if 
the veteran had not been able to execute a valid beneficiary 
change in September, that he would not have been able to have 
done so in March 1993.  She wrote that N. N. would not have 
challenged the veteran's ability to execute a valid 
beneficiary change if the change had been signed in the 
manner that she wanted giving her all of the money.  

The attached request for beneficiary change is undated and 
unsigned, but it shows N. J. N. as the principal beneficiary, 
and E. M. N. and L. A. B. as contingent beneficiaries, with 
each receiving 1/2 of a share.  

In a May 1995 statement, E. M. N. wrote that E. H. (veteran's 
wife in 1991) did not offer the veteran care, but only placed 
him in a convalescent home.  She wrote that E. H. did not 
keep the appointment with Medi-Cal because she would have had 
to have given up a portion of the money.  She wrote that the 
veteran was able to do finances, but that E. H. took control 
by getting her name on the checking account.  She wrote that 
there was no family history of dementia, but that the 
veteran's mother was now bedridden at 102 due to a fall.  She 
wrote that the veteran recognized people, and that at no 
time, did he not recognize his family.  She wrote that he 
recognized visitors as well as people that worked at the 
home, and her husband and herself.  She wrote that the 
letters to E. H. and C. B. were dated in December 1991 after 
the veteran was admitted to the hospital.  Regarding the 
veteran's release from the hospital, she wrote that E. H. had 
left town for Thanksgiving and that the veteran was sent to a 
convalescent home.  She wrote that the veteran did not have 
any further contact with E. H., and that E. H. refused to 
cooperate with the convalescent home.  She wrote that E. H. 
entered the hospital in December 1991, and passed away on 
January 8, 1992.  She wrote that Dr. Bernick did not have 
further contact either.  She wrote that no care could be 
authorized until a conservator was appointed.  

In a March 1996 statement, E. M. N. wrote that the doctor's 
statements were all prior to the veteran's rehabilitation.  
She wrote that the designation did not require anyone to know 
anything about the designation, but only to witness the x.  
She also wrote that the VA should not have given N. N. 
information without the consent  of the veteran.  

The appellee in this case is N. N. the veteran's first wife.  
In January 1994, she wrote a letter indicating that she and 
the veteran were married for 27 years.  She enclosed copies 
of 2 of the veteran's most explicit letters.  She also 
enclosed a copy of a letter from E. M. N.  She noted that in 
October 1991 the beneficiary on the veteran's insurance was 
changed from her to E. H., whom she described as the 
veteran's third wife for a short time.  She wrote that in 
November 1991, E. H. moved the veteran to the Sacramento 
nursing home, and that in January 1992 she died.  She wrote 
that the October 1991 change of beneficiary should not have 
been made because the veteran was not competent at that time.  
She noted how this was discussed in E. M. N.'s letter.  

She wrote that the VA sent her a form to return beneficiary 
as the veteran had designated prior to the October 1991 
change.  She wrote that the VA instructed her to have the 
veteran sign it as best he could before 2 witnesses.  She 
noted that in E. M. N.'s letter, she wrote that "[redacted]" 
(A. B.'s nickname) would do all she could to help.  She wrote 
that she completed the form and mailed it to A. B. to get the 
veteran's signature.  She wrote that the form was tampered 
with, changed, and mailed 6 months later.  She wrote that the 
address in section 1A was changed from care of her to care of 
E. M. N. at E. M. N.'s address; the telephone number was 
changed; the principal beneficiary was changed from all to 
her to 1/2 to her and 1/2 to E. M. N.; the contingent was changed 
from 1/2 to E. M. N. and 1/2 to A. B. to all to A. B.  She wrote 
that the veteran's mother had been incompetent for 10 years, 
and that she took it upon herself to enter the daughters 
names to share equally as contingent beneficiaries.  She 
wrote that E. M. N. said that she did not have anything to do 
with the altered designations.  

N. N. also wrote a letter dated April 1994.  She wrote that 
she did not think that the veteran had signed the October 10, 
1991, beneficiary form.  She wrote that she did not have any 
of the veteran's last handwriting, as they stopped 
corresponding after she remarried.  She enclosed five of the 
veteran's letters.  Regarding the October 1991 beneficiary 
form, she wrote that M. H. (contingent beneficiary) was not 
the veteran's daughter, but that she was E. R. H.'s daughter 
from a previous marriage.  She wrote that she did not know M. 
N. (contingent beneficiary described as a friend), but that 
the writing in this section was not the veteran's.  She wrote 
that it was extremely unlikely that the veteran would change 
his contingent beneficiary from his dear mother to a friend 
and step-daughter.  She wrote that the veteran was very ill 
in 1991, and had been diagnosed a year prior in 1990 as 
suffering with the brain disease viral encephalitis.  She 
wrote that her ex-sisters in law might have had samples of 
the veteran's last handwriting.  She felt that the veteran 
possibly contracted the brain disease encephalitis as early 
as 1986.  As proof of such assertion, she submitted a copy of 
a form showing that the veteran abandoned a bank account in 
Bothell Washington (when he moved) and that the bank returned 
the funds to the veteran's former employer, who in turn 
submitted the funds into the California Department of 
Unclaimed Property.  

A summary of a telephone conversation with N. N. was prepared 
from September 1994.  She stated that she filled out a 
designation of beneficiary form in 1993, and sent it to the 
veteran's sister to have her fill it out.  She asserted that 
somebody, probably the sister, changed it.  She claimed that 
the veteran was incompetent in 1993, and could not talk, 
communicate, or understand.  She wrote that she had not seen 
the veteran for years, but when she did, he was incompetent.  
She also stated that the veteran was incompetent in 1991, and 
that it was not his signature or designation.  

The medical evidence regarding this case is described below:

A copy of a psychological screening examination from the UCD 
Alzheimer's Center was submitted from October 23, 1991.  It 
was noted that the veteran was brought in by his wife and 
sister for an evaluation of his cognitive difficulties.  It 
was noted that the veteran appeared quite confused, and made 
attempts to answer questions, but was seldom successful.  It 
was noted that on several occasions, he looked for answers by 
scanning the room, to see if they were written anywhere.  
When asked questions about his daily ability to function, he 
was unable to give an appropriate response.  An EEG was 
taken, and it was noted that the study was abnormal due to 
the presence of frontal intermittent rhythmic delta activity 
along with spike activity seen in the frontal central region.  
It was noted that these findings could be due to a process 
producing diffuse cerebral dysfunction, or could represent 
structural lesion involving deep midline structures.  It was 
noted that a follow-up study to look for evolving changes 
suggestive of a spongiform dementia could be considered in 
the future.  

An admission agreement was submitted from Resi-Care 
Corporation showing that the veteran was admitted to Sterling 
Suites on November 1, 1991.

Copies of treatment records, were submitted from the 
Bruceville Terrace Skilled Nursing Facility for the period 
from November 1991 through 1992.  Included among such records 
were hospital records from the Methodist Hospital of 
Sacramento, and nursing notes from Bruceville Terrace.  The 
veteran was admitted to the Methodist Hospital on November 
25.  It was noted that the veteran was brought to the 
emergency room after being found slumped over in his chair.  
He was unable to give any history.  It was noted that the 
veteran had been diagnosed as having Alzheimer's disease 
around 7 months ago, and recently moved into the Sterling 
suites because he became more difficult to care for.  
Diagnosis was probable urosepsis, and Alzheimer's disease.  
He was discharged to the Bruceville convalescent home on 
November 27.  

Copies of treatment records from the Bruceville Terrace 
Skilled Nursing Facility from November 30, 1991, through 
February 1992 were submitted, including a number of nursing 
notes from this period.  A number of nursing notes show that 
the veteran was confused and disoriented.  On November 30, it 
was noted that the veteran was alert and confused.  On 
December 3, it was noted that the veteran was very incoherent 
and confused.  On December 13, a physician diagnosed the 
veteran with major dementia.  On December 16, it was noted 
that the veteran was unable to communicate or express needs.  
On December 24, it was noted that the veteran had progressive 
memory loss with the potential to lose activities of daily 
living, and ambulatory skills.  

A copy of a letter from the University of California Davis 
Alzheimer's Center to the veteran's wife was submitted, dated 
December 5, 1991.  They wrote that it was their finding that 
the veteran had a rapidly progressing primary degenerative 
dementia, with the cause of the process not clear.  

A copy of a letter from Dr. A. D. from the UC Davis 
Alzheimer's Center dated December 9, 1991, was submitted.  It 
was noted that the veteran developed a sudden and rapidly 
progressing course of a dementing type of illness, with the 
initial symptoms appearing approximately two years ago, 
including some mild forgetfulness and repeating of questions.  
It was noted that over the course of the next year, the 
veteran developed an inability to do finances, had a 
disinterest in previous activities, and some language 
dysfunction.  It was noted that over the course of the last 
8-10 months, the veteran had had a rapid deterioration, with 
loss of orientation, continued confusion, and episodes of 
emotional lability, anger, and striking out.  

It was noted that an EEG from February 1991 was abnormal, in 
that there were frontal, intermittent, rhythmic, delta 
activity, along with spike activity in the frontal central 
region.  Examination at the center found the veteran to be 
quite confused with a diffuse cognitive loss.  According to 
the family, the veteran had become dependent in all 
activities of daily living.  The examiner commented that the 
veteran had a degenerative dementing process which was not 
typical for Alzheimer's disease.  The examiner commented that 
given the veteran's history, he favored either an evolving 
slow virus infection or Binswanger's disease.  It was noted 
that since their evaluation, the veteran had been placed in a 
skilled nursing facility, and had continued to deteriorate 
according to the family, to the point where he was generally 
no longer oriented to self or able to recognize familiar 
people.  

On January 10, 1992, A. B. submitted a petition for 
appointment of a probate conservator.  She wrote that the 
conservatee was a 74 year old male who developed a sudden and 
rapidly progressing course of a dementing type illness, with 
initial symptoms appearing approximately two years ago, and 
including mild forgetfulness and repeating of questions.  She 
noted that over the course of the next year, the veteran 
developed an inability to handle finances, and a disinterest 
in previous activities, as well as some language dysfunction.  
She noted that over the course of the last 8 to 10 months, 
the veteran had had rapid deterioration with loss of 
orientation, continued confusion, and episodes of emotional 
liability, anger and striking out, as well as incontinence.  
She noted that the veteran was no longer oriented to self or 
recognized familiar people.  She wrote that the veteran had 
been diagnosed as suffering from either Binswanger's disease 
or Cruetzfeld Dementia.  

Regarding the veteran's financial needs, she wrote that the 
conservatee was no longer oriented to self or recognized 
familiar people.  She wrote that the veteran could not focus 
on specific thoughts or ideas or was generally cognizant of 
his surroundings, people, places, or things affecting his 
finances.  She wrote that the veteran was unable to care for 
his own personal needs. 

Attached to A. B.'s petition was a declaration by Dr. J. B.  
He noted that the veteran was unable to attend the court 
hearing on the petition for appointment of a conservator and 
would continue to be unable to attend a court hearing for the 
foreseeable future because of medical inability.  The 
supporting facts for such conclusion were that the veteran 
had confusion and was markedly demented.  

A March 1992 statement was submitted from S. B., the 
specialized social service director of Bruceville Terrace.  
It was noted that the veteran was admitted to Bruceville 
Terrace, with diagnosis of left lower lob pneumonia, and 
Alzheimer's disease (possibly Binswanger's disease).  It was 
noted that the veteran's wife led them to believe that the 
veteran was admitted for a recuperation period.  It was noted 
that after evaluation it became clear that the veteran's 
cognitive status had decreased, he expressed dementia, and 
needed long term planning for skilled nursing care.  It was 
noted that the veteran's ability to handle complex 
situations, sort out information, ambulate, perform most ADLs 
without verbal and visual cues became more impossible.  

In May 1992, A. B. was appointed the veteran's conservator by 
the Superior Court of California, County of Sacramento.  

A copy of a physician's order dated September 1992 from Dr. 
L. B. from the LaSalette Convalescent Rehabilitation and 
Convalescent Hospital noted that the veteran had not been 
informed of his medical condition due to confusion, and that 
he was unable to understand and sign his admission.  
Diagnoses on September 27, 1993, were viral brain infection, 
Bins Wager's disease, seizure disorder, and depression.  

Dr. L. B. submitted a statement dated March 1994.  He noted 
that he did not begin treating the veteran until September 
1992, and that the convalescent hospital would have more 
knowledge of the veteran.  

Dr. J. A. submitted a statement dated March 1994.  He noted 
that Dr. J. B. was no longer with his practice.  He wrote 
that he first saw the veteran in 1991, and that he had a 
diagnosis of Alzheimer's disease 7 months prior to that.  He 
noted that the veteran was discharged from the hospital on 
November 27, with a relevant diagnosis of Alzheimer's 
disease.  He wrote that it was difficult for him to say 
whether the veteran was competent on October 10, 1991, 
because he already had a diagnosis of Alzheimer's disease 
around April 1991.   Regarding the mental capacity on 
September 16, 1993, he doubted very much whether he could 
make a lucid and capable decision because he thought that the 
veteran did not have a curable dementia.  

In May 1994, a reply was received from the medical clinic 
where Dr. C. B. used to practice.  It noted that Dr. C. B. 
was no longer with the medical clinic.  

Other than the medical evidence already described and the 
statements of the appellant and appellee, there is also 
evidence regarding the handwriting of the veteran's as well 
as evidence from the witnesses J. C. and S. R. of the 
veteran's September 1993 designation of beneficiary form.  
There is also evidence regarding the witness S. L. M from the 
veteran's October 1991 designation of beneficiary form.  
There is also evidence from the veteran's sister, A. B.  Such 
evidence is described below:

In August 1995, the ROIC sent the veteran's claims file to 
the VA Office of Inspector General, Office of Investigation, 
Forensic Laboratory.  In August 1995, the Office of 
Investigation prepared a forensic laboratory report regarding 
the October 1991 designation of beneficiary form bearing the 
veteran's signature.  It was noted that designation of 
beneficiary form was signed with the veteran's first name, 
middle initial, and last name.  It was concluded that based 
upon an examination of the veteran's known writing, that the 
veteran was the author of the first name and middle initial, 
but that the veteran  could not be identified or eliminated 
as the possible author of the last name of the questioned 
signature on the October 1991 designation of beneficiary 
form.  

The witness J. C. submitted a number of statements.  In 
February 1994, she wrote that she was only a witness to the 
signing of the 1993 form, and that how important it was, was 
between the veteran and his family.  She wrote that she had 
no knowledge as to why the veteran was changing his 
beneficiary form.  She wrote that the family asked her to 
witness the designation.  She wrote that the form was signed 
at a convalescent home in Stockton, CA.  She wrote that she 
saw the veteran make his "x" on the form.  She wrote that 
the veteran was alert and lucid as to his surroundings and 
the people around him.  She wrote that the veteran appeared 
clear as to the persons named as beneficiary.  She wrote that 
the veteran appeared to be acting of his own free will, and 
that he did not appear to be acting under the influence of 
any medication or drugs.  She wrote that the veteran did not 
indicate why he was making the change, only that it was a 
change that he had wanted.  She wrote that the veteran seemed 
to be able to comprehend the nature and importance of his 
act.  

In September 1995, the witness J. C. was contacted by a field 
examiner in an effort to obtain more information about the 
1993 form.  She noted that the veteran was an acquaintance, 
in that she was familiar with him, but saw him rarely.  She 
explained that she knew his sister and his children.  She 
indicated that she was friends with the daughter of the 
veteran's sister (A. B.).  She indicated that she never 
worked at the LaSalette Convalescent Home.  She noted that A. 
B. only asked if she would witness the form.  She indicated 
that she happened to be there, and saw him sign his x.  She 
stated that she did not know what the veteran's mental status 
was, and did not know if he was aware who he named.  She 
indicated that she did not talk to the veteran, in that she 
just went in, witnessed, and left.  Regarding whether the 
veteran appeared to be competent to comprehend the 
significance and impact of the change, she stated that she 
did not know, in that she did not have words with him.  

The witness S. R. submitted a number of statements.  In 
documents received by the RO in January 1994 (which was a 
combination statement, and answers to questions posed by the 
ROIC), she wrote that she was a disinterested party, and 
acted as a witness only to the insured making the x on the 
1993 form.  She wrote that to the best of her knowledge, the 
veteran understood.  She wrote that the veteran was alert and 
lucid as to his surroundings and the people around him.  She 
wrote that to the best of her knowledge, the veteran was 
clear as to the people named as beneficiaries.  She wrote 
that the veteran appeared to be acting of his own free will, 
and did not appear to be acting under the influence of any 
medication or drugs.  She wrote that the veteran did not 
indicate why he was making the change, and that there was not 
any other conversation by any party concerning the change.  
She wrote that in her opinion, the insured appeared to be 
able to comprehend the nature and importance of his act, and 
had knowledge of what he was doing, and what he wanted to do 
at the time in question.  

In September 1995, the witness S. R. was contacted by a field 
examiner in an effort to obtain more information about the 
1993 form.   She indicated that she knew the veteran as a 
child, as his sister had lived across the street from her 
family, and her father was a friend of Jack's.  She indicated 
that she did not read the form, and did not know who the 
beneficiary was on the form.  She indicated that she did not 
work at the LaSalette Convalescent Home, but was visiting the 
residence with the veteran's great niece.  She indicated that 
the veteran's sister (A. B.) read the form to the veteran and 
then he signed it.  She indicated that the veteran had had a 
stroke and could not talk, but that he recognized her when 
she was introduced by his niece.  Regarding the question of 
whether the veteran explained why he was making the change, 
she indicated that the veteran could not talk, but that he 
did not appear to resist after being informed of what he was 
signing.  Regarding the question of whether the veteran 
appeared to be competent to comprehend the significant and 
impact of the change of beneficiary, she indicated that she 
did not think so.  She responded that she did not pay 
attention in that she was a new mom with a baby, and she saw 
him sign and heard it read to him.  She further explained 
that the veteran could not verbally communicate, and that she 
did not know if he was competent.  

In March 1994, May 1994, and August 1994, the ROIC wrote to 
the witness S. L. M. of the veteran's October 1991 
designation of beneficiary form regarding the circumstances 
around the 1991 designation of beneficiary form.  However, no 
reply was received from S. L. M.

A. B. (the veteran's sister) submitted a number of 
statements.  In December 1993, A. B. wrote that N. J. N. (the 
appellee) wrote to her in March 1993 enclosing a completed 
designation of beneficiary form naming herself as principal 
beneficiary.  She wrote that N. J. N. asked for her 
assistance in having the veteran sign the form in front of 
witnesses and sending the completed form back to the VA.  She 
wrote that after numerous conversations with the VA, that a 
designation of beneficiary was made giving 1/2 to N. J. N. and 
1/2 to her sister M. N. (appellant and sister of the 
veteran's), who had agreed to administer to the needs of her 
mother.  She stated that this was done on September 16, 1993, 
and that she did not understand why this designation of 
beneficiary was in question.  She wrote that her brother had 
been re-married since his marriage to N. J. N., and that N. 
J. N. was married to her second husband for 19 years.  She 
wrote that the veteran felt that N. J. N. was provided for, 
and that any proceeds from the policies would be used to pay 
his funeral expenses.

In December 1993, A. B. completed responses to questions 
posed by the ROIC regarding the October 1993 change of 
beneficiary form.  She wrote that the change of beneficiary 
form was completed at the LaSalette Convalescent Home, and 
that she saw the veteran make his mark on the form.  She 
stated that she completed the form for the veteran.  She 
wrote that it was not mailed immediately after its completion 
in September 1993 because she was involved with her mother, 
brother, and her own personal injury.  She wrote that it just 
slipped her mind until her sister called it to her attention.  
She wrote that the veteran was clear as to the persons named 
as beneficiaries.  She wrote that the veteran was acting 
according to his own free will.  

She wrote that she had discussed changes to the veteran's 
insurance policies many times over the last few years, and 
that he felt that the veteran's first wife did not need to be 
provided for any longer.  She wrote that the veteran wanted 
to see that her mother was taken care of for the rest of her 
life.  She wrote that the veteran married in April 1989, and 
that the beneficiary was changed to his then wife.  She wrote 
that this was not a happy marriage, and that he wanted 
everything changed again, but that unfortunately, this wife 
predeceased him in January 1992, and the changes that he 
wanted were discussed again.  Regarding whether anyone else 
had contacted her, A. B. wrote that her sister called to tell 
her that N. J. N. had called her very irate about the 
beneficiary change.  She wrote that her sister was very upset 
about what N. J. N. had said, and what N. J. N. was going to 
do if her sister did not release her interest.  She wrote 
that in her opinion, the veteran could comprehend the nature 
and importance of his act, and had knowledge of what he was 
doing, and what he wanted to do at the time in question.  

A copy of a letter from A. B. dated September 1994 was 
submitted.  She wrote that E. H. (veteran's second wife and 
principal beneficiary in October 1991 designation of 
beneficiary form) abandoned him when she put him in a board 
and care home.  She wrote that E. H. was out of town when the 
veteran was released from the hospital and would not 
communicate with the convalescent home about future care.  
She indicated that E. H. went to the hospital herself in 
December 1991, and passed away January [redacted], 1992.  A. B. wrote 
that from this time on she was named conservator because no 
one was had the authority to authorize any medical treatment 
for him.  She wrote that the veteran was confined to a bed or 
wheelchair.  She wrote that the veteran had improved to the 
point where she was making arrangements to bring him home 
when he passed away.  She wrote that the veteran died from 
pneumonia due to the convalescence neglect.  She wrote that 
she never knew Dr. Abad or had any communication with him.  
She wrote that he had apparently seen the veteran in the 
convalescence home before she became conservator.  

She wrote that the veteran was able to recognize people, and 
that if he saw someone he knew or was used to seeing he would 
call out to them if he spotted them first.  She wrote that 
the veteran knew what was going on and could understand as 
long as you approached him in the right manner.  She wrote 
that one had to speak to the veteran directly and not 
confront him from the side or back.  She wrote that N. N. 
(appellee and veteran's first wife) contacted the appellant 
as well as herself regarding a designation of beneficiary 
form.  She stated that she was enclosing a copy of the letter 
wherein she requested that she have her brother sign the 
change giving all to her.  She wrote that the VA had had sent 
N. N. a designation of beneficiary form, and given her 
information about changing the beneficiary, but had not 
provided information to her about how to do this.  

She wrote that the only reason N. N. was saying that the 
veteran was not competent to sign the change that was last 
submitted was because she did not get all the benefits.  She 
wrote that N. N. would not have questioned whether or not he 
was competent if it had been signed the way that she wanted.  
She wrote that N. N. did not have any knowledge about the 
veteran's condition, and that N. N. had been married to her 
second husband for 19 years, and had not had contact with the 
veteran during this time, but still wanted his money.  

She wrote that E. H. (the veteran's second wife) had reduced 
her brother's estate to nothing, even filing bankruptcy.  She 
wrote that M. H. managed to take funds from the veteran's 
ATM, take his car, forged checks, and charged accounts, 
before she could stop her.  She wrote that she and her sister 
and family had cared for the veteran the last 2 years of his 
life.  She also indicated that she was very disturbed that N. 
N. was given the information concerning the veteran, and that 
she was not.  





Law and Regulations

A National Service Life Insurance policy is a contract 
between the veteran and the Federal Government which assigns 
legally binding duties and responsibilities to each party.  
The veteran, as the insured party, possesses the right to 
designate the beneficiary or beneficiaries of the policy, and 
at all times enjoys the right to change the beneficiary or 
beneficiaries without knowledge or consent of such 
beneficiary or beneficiaries. 38 U.S.C.A. § 1917; 38 C.F.R. § 
8.22.

To be effective, a change of beneficiary must be made by 
notice in writing, signed by the insured, and forwarded to VA 
by the insured or his agent.  A change of beneficiary may not 
be made by last will and testament. 38 C.F.R. § 8.22; see 
Jones v. Brown, 6 Vet. App. 388, 390 (1994).

Attempts by a veteran to change beneficiaries are liberally 
construed by reviewing courts so as to effectuate the 
veteran's intent, with a two-prong test being used to 
determine if an actual change of beneficiaries has taken 
place.  First, there must be evidence of an intention on the 
part of the veteran to change the beneficiary, and second, 
there must be some overt act done to effectuate that intent. 
Hammock v. Hammock, 359 F.2d 844 (5th Cir. 1966); Curtis v. 
West, 11 Vet. App. 129, 133 (1998).

As the insurer, the Federal Government promises to pay the 
proceeds of the National Service Life Insurance policy to 
whomsoever the veteran designates as the beneficiary or 
beneficiaries of the policy proceeds.  Should questions arise 
regarding the proper beneficiaries of National Service Life 
Insurance policies federal law rather than state law governs. 
Elias v. Brown, 10 Vet. App. 259, 262-63 (1997) (citing 
United States v. Donall, 466 F.2d 1246, 1247 (6th Cir. 1972); 
Taylor v. United States, 113 F.Supp. 143, 147 (W.D. Ark. 
1953)); see also Wolfe v. Gober, 11 Vet. App. 1 (1997).  This 
is also true in determining mental capacity. Dyke v. Dyke, 
122 F.Supp. 529, 535 (E.D. Tenn. 1954).  The burden of 
proving lack of testamentary capacity lies with the person so 
contesting. Morris v. United States, 217 F.Supp. 220, 221 
(N.D. Tex. 1963).

Testamentary capacity is that degree of mental capacity 
necessary to enable a person to perform a testamentary act.  
In other words, testamentary capacity requires that the 
testator reasonably comprehend the nature and significance of 
his act; that is, the subject and extent of his disposition, 
recognition of the object of his bounty, and appreciation of 
the consequence of his act, uninfluenced by any material 
delusion as to the property or persons involved.  Lack of 
testamentary capacity should not be confused with insanity or 
mental incompetence.  An insane person might have a lucid 
interval during which he would possess testamentary capacity.  
In determining whether a veteran had testamentary capacity, 
all facts of record should be considered with emphasis being 
placed on those facts bearing upon the veteran's mental 
condition at the time or nearest the time he or she executed 
the designation or change of beneficiary.  In addition, there 
is a rebuttable presumption that every testator possessed 
testamentary capacity.  Reasonable doubts should, therefore, 
be resolved in favor of testamentary capacity. 38 C.F.R. § 
3.355.


Analysis

In the present case, according to the September 16, 1993, 
beneficiary designation (the last beneficiary designation of 
record), the appellant and appellee are clearly the named 
principal beneficiaries of the veteran's insurance policies.  
E. R. H. was the veteran's principal beneficiary listed on 
the beneficiary form dated October 10, 1991, and M. N., and 
M. H were listed as the contingent beneficiaries.  However, 
the veteran's testamentary capacity to execute such 
designations has been called into question.

Regarding the beneficiary designation dated September 16, 
1993, it is clear based on the medical evidence that the 
veteran did not have testamentary capacity at the time that 
he made such beneficiary change.  In May 1992, the Superior 
Court of California appointed A. B. as the veteran's 
conservator.  In her January petition to be appointed 
conservator, A. B. wrote that the veteran was no longer 
oriented to self and no longer recognized people around him.  
In support of the petition, Dr. J. B. wrote that the veteran 
was markedly demented.  The medical records show that the 
veteran was diagnosed with Alzheimer's disease in November 
1991, and major dementia in December 1991.  Also, when the 
veteran was admitted to the LaSalette Hospital in September 
1992 (one year prior to the beneficiary designation in 
question), the veteran was not informed of his medical 
condition due to confusion, and he was unable to understand 
and sign his admission.  Also, in a statement dated March 
1994, Dr. J. A. commented on the veteran's mental capacity on 
September 16, 1993, and stated that he doubted very much 
whether the veteran could make a lucid and capable decision, 
because he did not think that the veteran had a curable 
dementia.  

In addition to the medical evidence described above, a number 
of statements have been submitted from the appellant E. M. N, 
from the veteran's sister A. B., and from the witnesses to 
the 1993 designation of beneficiary form (J. C. and S. R.), 
who all spoke to the veteran's testamentary capacity at the 
time of the 1993 designation of beneficiary form.  The 
appellant E. M. N. wrote that in September 1993, the veteran 
was able to make decisions, and that he fully understood what 
he was doing as long as you spoke directly to him.  For the 
most part, both the witnesses and A. B. wrote that the 
veteran seemed to be able to comprehend the nature and 
importance of his act.  However, it is also noted that in 
September 1995, when the witness S. R. was contacted by a 
field examiner, she indicated that she did not think that the 
veteran appeared to be competent to comprehend the 
significance and impact of the change of beneficiary.  Also, 
when the witness J. C. was contacted by the field examiner in 
September 1995, she stated that she did not know if the 
veteran was competent to comprehend the significance and 
impact of the change.  

Notwithstanding the lay opinions that the veteran did have 
testamentary capacity, the clear preponderance of the medical 
evidence is sufficient to overcome the statutory presumption 
of testamentary capacity.  The medical evidence without 
exception indicates both that the veteran suffered from 
dementia of a chronic nature, and that by September 1993, he 
had definite mental impairment.  Although much of the lay 
testimony generally supports a finding that the veteran had 
testamentary capacity, the medical evidence clearly outweighs 
such lay testimony.  The medical evidence is based on 
sustained observation of the veteran by individuals 
professionally trained to assess the veteran's ability to 
function.  Therefore, the September 16, 1993, change of 
beneficiary in favor of the appellant and the appellee is 
determined not to be valid.

Next, it must be determined whether the October 10, 1991, 
beneficiary designation was valid.  Regarding the veteran's 
testamentary capacity at the time of the October 10, 1991, 
beneficiary designation, it is noted that pursuant to 
38 C.F.R. § 3.355, the standard to disprove testamentary 
capacity is a high one, and that reasonable doubts should be 
resolved in favor of testamentary capacity.  

Evidence against finding that the veteran had testamentary 
capacity at the time of the October 1991 beneficiary 
designation includes a notation from when the veteran was 
admitted to the Methodist Hospital of Sacramento in November 
1991, when it was noted that the veteran had been diagnosed 
with Alzheimer's disease around 7 months prior.  Also, in a 
letter from Dr. A. D. dated December 9, 1991, the doctor 
commented on the veteran's sudden and rapidly progressing 
course of a dementing type of illness.  He stated that 
initial symptoms began around two years prior, and that over 
the last 8-10 months, the veteran had had a rapid 
deterioration, with loss of orientation, and continued 
confusion.  

However, the majority of the medical evidence regarding the 
veteran's lack of testamentary capacity is dated from after 
the October 1991 designation of beneficiary form, and the 
cited medical evidence from the Methodist Hospital and Dr. A. 
D. does not rise to the necessary level to show lack of 
testamentary capacity.  As noted, the standard to disprove 
testamentary capacity is a high one, and under 38 C.F.R. 
§ 3.355, lack of testamentary capacity should not be confused 
with insanity or mental incompetence.  

In March 1994, Dr. J. A. commented that it was difficult for 
him to say whether the veteran was competent on October 10, 
1991.  The principal beneficiary listed on the designation of 
beneficiary is deceased, and efforts to contact the witness 
S. L. M. were not successful.  Accordingly, based on the 
totality of the evidence, it is determined that there is 
reasonable doubt as to whether the veteran had testamentary 
capacity at the time that he completed the October 1991 
designation of beneficiary form, and such reasonable doubt is 
resolved in favor of testamentary capacity. 

Regarding whether the veteran's signature on the October 10, 
1991, beneficiary designation was valid or not, it is noted 
that in August 1995, the VA Office of Inspector General, 
Office of Investigation, Forensic Laboratory prepared a 
report regarding the October 1991 designation of beneficiary 
form.  In the signature block of the form was written the 
veteran's first name, middle initial, and last name.  With 
numerous handwriting samples to compare the veteran's 
signature to, the Office of Investigation determined that the 
veteran was the author of the first name and middle initial 
on the designation form, but that the veteran could not be 
identified or eliminated as the possible author of the last 
name of the questioned signature.  

Accordingly, notwithstanding the contentions of the appellee 
of forgery, it is determined that the signature on the 
October 1991 designation of beneficiary form was that of the 
veteran's.  As the 1993 designation of beneficiary form was 
invalid, and the 1991 designation of beneficiary form was 
valid, the proceeds of the veteran's insurance policies must 
be paid out to the beneficiaries listed on the 1991 
designation of beneficiary form.  The principal beneficiary, 
E. R. H., died in January 1992.  Accordingly, it is 
determined that the proceeds of the 1991 designation of 
beneficiary form should be paid in equal shares to the 
contingent beneficiaries listed on the form, M. N. and M. H.


ORDER

The appellant's claim for entitlement to the proceeds of the 
veteran's National Service Life Insurance polices is denied; 
the proceeds of the veteran's National Service Life Insurance 
policies should be paid in equal shares to M. N., and M. H., 
the contingent beneficiaries listed on the veteran's October 
1991 designation of beneficiary form.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 


- 24 -
